United States Court of Appeals
                       For the First Circuit

No. 13-2127

                     UNITED STATES OF AMERICA,

                             Appellee,

                                 v.

                          COREY RIDOLFI,

                       Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF RHODE ISLAND

              [Hon. Mary M. Lisi, U.S. District Judge]



                               Before

                        Lynch, Chief Judge,
                Howard and Kayatta, Circuit Judges.



     Elizabeth Prevett for appellant.
     Donald C. Lockhart, Assistant United States Attorney, with
whom Peter F. Neronha, United States Attorney, was on brief, for
appellee.



                          October 6, 2014
           HOWARD, Circuit Judge. The defendant, Corey Ridolfi, was

charged with federal firearms offenses after Cumberland, Rhode

Island police found him at the wheel of a car whose trunk was jam-

packed of stolen property, including two shotguns.               After hearing

evidence of Ridolfi's involvement in a recent burglary crime spree,

the fruits of which were in the trunk of the car, a jury convicted

him of being a felon in possession of one or more firearms and of

knowingly possessing one or more stolen firearms.                See 18 U.S.C.

§ 922(g)(1); id. §§ 2 & 922(j). On appeal, Ridolfi primarily

challenges the evidentiary sufficiency for his knowing possession

of the shotguns.     We affirm his convictions.

                                       I

           In the early morning hours of November 28, 2011, local

police   responded   to   a   report       of   a   suspicious   person   in   a

residential neighborhood of Cumberland, Rhode Island.1               At around

4:15 a.m., a caller reported that a man had just rung his doorbell

and then walked away from the house.                 Sergeant Jonathan Cook

arrived on site in less than one minute and immediately approached

the lone car (a Ford Focus) parked in the neighborhood, about 250-

300 feet from the complaining residence.                The two men in the

vehicle matched the description given by the caller, including the



     1
       As usual, we recite the record evidence in the light most
favorable to the jury's verdict, along with all reasonable
inferences drawn therefrom. See United States v. Burgos, 703 F.3d
1, 4 n.2 (1st Cir. 2012).

                                   -2-
winter hats with ear flaps worn by both.                Ridolfi was in the

driver's seat; his cousin Jared Lemay was in the passenger's side.

             Ridolfi explained to the officer that he had become lost

traveling from his girlfriend's house and had pulled off the main

road to use his GPS unit.      Ridolfi began perspiring heavily as his

conversation    with   Sergeant   Cook     continued.     A   second   police

officer, David Rosa, soon arrived to assist. He spoke with Ridolfi

and Lemay separately, and both men denied ringing the doorbell at

the nearby residence.      Lemay told Officer Rosa that he had been

with Ridolfi all night at the home of Ridolfi's girlfriend in North

Attleboro,     Massachusetts   and   that     the   two   were   heading   to

Cumberland where they lived.

             Ridolfi's story was that he had spent the night with his

girlfriend in North Attleboro and then called Lemay, who was in

Woonsocket, Rhode Island, to pick him up.           Ridolfi spontaneously

displayed his cell phone to the officer as proof of the call.

Officer Rosa remarked that the time notation showed that the call

had just occurred minutes earlier at 4:08 a.m. and questioned how

the two could have traveled such a distance in such a short time.

Ridolfi had no explanation, and his nervous behavior increased.

             Meanwhile, Sergeant Cook had learned that the Ford Focus

was registered to Lemay's father, and that neither Ridolfi nor

Lemay had a valid driver's license.         He decided to arrest Ridolfi

for driving without a valid license and to impound the car since


                                     -3-
Lemay could not lawfully drive it.         Before the tow truck arrived,

Sergeant Cook and Officer Rosa conducted an inventory search of the

Ford Focus and discovered, among other items, a 20-gauge shotgun

shell in plain view on the back seat.           When they opened the trunk

to continue their accounting, the officers observed that it was

filled with boxes and bags stuffed full.                Sergeant Cook also

noticed two rifle bags buried among the belongings. Because of the

sheer volume of the trunk cache, he opted to complete the inventory

at the police station.       There, Sergeant Cook found that the rifle

bags indeed contained two shotguns, a pump action 12-gauge and a

bolt action 20-gauge, with the serial numbers etched off.                  A

different officer cataloged the various other items.

               The police later learned that most of the belongings in

the    trunk    comprised   stolen   property    from   three   recent   home

burglaries that occurred in the month of November 2011.                   In

addition to the shotguns, the loot included a large quantity of

baseball cards and other sports memorabilia, jewelry, watches, a

cell phone, and a replica handgun.         The shotguns, in particular,

were connected to a burglary that had occurred at a Cumberland home

some time during the overnight hours of November 8th and November

9th.    Many items of women's jewelry also were stolen during that

same burglary.       Other stolen property recovered from the trunk,

such as the large sports memorabilia collection, were connected to

yet another burglary of a Cumberland home that was located directly


                                     -4-
across the street from where Sergeant Cook found Ridolfi and Lemay

parked   in    the   Ford   Focus.     The   testimony   of    the    homeowner

established that this burglary had occurred around the time that

the two men showed up in the neighborhood.

              The police also discovered that Ridolfi had sold some of

the stolen jewelry connected to the early November burglary at a

pawnshop in Woonsocket, Rhode Island, shortly after that theft had

occurred.       On   November   9th,    at   around   5:30    p.m.,    Ridolfi,

accompanied by Lemay and another individual, entered the shop,

where Ridolfi sold ten pieces of jewelry for $1,200.00 in cash.

While Ridolfi informed the store clerk that a family member had

given him the jewelry, he later told the police that he had

received the valuables from some unknown woman at a party. He also

told the police that he had visited the pawnshop alone, unaware

that the store's security recording debunked his tale.

              Finally, the police learned that on November 11th, just

a few days after the early November burglary, Ridolfi and Lemay

went to a party at the home of Lemay's girlfriend.                   Amidst the

festivities, Lemay decided to showcase one of the stolen shotguns

to Ridolfi's sister and others, demonstrating how to use the pump

action feature. Although Ridolfi also was at the party, the record

does not indicate whether he was present in the room at the time

that Lemay boasted the weapon.




                                       -5-
           The government subsequently levied two firearms charges

against Ridolfi as earlier outlined.2               In addition to the police

account,   witnesses   from    each      of   the    three    burglarized    homes

provided   a   description    of   the    items     stolen,    as   well    as   the

approximate dates and times that their respective residences were

burglarized.    The homeowners also identified their property that

the police had procured from the Ford Focus on November 28th.

Additionally, a pawnshop document was admitted into evidence.                    It

contained descriptions of the unique items of women's jewelry that

Ridolfi had sold on November 9th, which were identical to the items

that had been reported as stolen along with the shotguns. Finally,

the parties stipulated to certain legal elements, such as that the

shotguns were moved from one state to another and that Ridolfi

previously had been convicted of a crime punishable by more than

one year of imprisonment.

           Lemay's father was the sole witness who testified for the

defense.   He confirmed that the Ford Focus was registered to him

and explained that he had bought the car for his son, Lemay.                     He

also testified that his son regularly loaned the car to other

people, including Ridolfi.

           Ridolfi unsuccessfully challenged the sufficiency of the

evidence for both the felon in possession of a firearm charge


     2
       The government also charged Lemay with knowingly possessing
a stolen firearm, and the cousins faced trial together.       This
appeal concerns only defendant Ridolfi's resulting convictions.

                                      -6-
(count I) and the knowing possession of a stolen firearm charge

(count II).   The jury ultimately returned guilty verdicts against

Ridolfi, and this timely appeal followed.

                                       II

           Ridolfi argues that the evidence is insufficient to prove

that he knowingly possessed the firearms (an element common to

counts I and II) and that he knew that the firearms were stolen (an

element of count II).        We review de novo preserved challenges to

the sufficiency of the evidence.            United States v. Rodríguez, 735
F.3d 1, 7 (1st Cir. 2013).           Applying a familiar standard, "we

consider whether any rational factfinder could have found that the

evidence   presented    at    trial,        together   with    all   reasonable

inferences, viewed in the light most favorable to the government,

established   each   element    of   the      particular   offense    beyond   a

reasonable doubt."     Id. (internal quotation marks omitted); see

Jackson v. Virginia, 443 U.S. 307, 318-19 (1979).

           As the district court informed the jury here, a guilty

verdict may rest on reasonable factual inferences drawn from direct

or circumstantial evidence, but not on insupportable or overly

speculative evidentiary interpretations.               See United States v.

Burgos, 703 F.3d 1, 10 (1st Cir. 2012); United States v. Spinney,

65 F.3d 231, 234 (1st Cir. 1995).             And, it is within the jury's

purview to evaluate competing factual inferences and theories that

are supported by the evidentiary presentation.                See Jackson, 443


                                     -7-
U.S. at 319; United States v. Cruz, 352 F.3d 499, 511 (1st Cir.

2003).

             In urging reversal, Ridolfi cites to cases that include

admonishments against improper stacking of factual inferences. See

United States v. Valerio, 48 F.3d 58, 64 (1st Cir. 1995) (noting

that "we are loath to stack inference upon inference in order to

uphold the jury's verdict" (citing Ingram v. United States, 360
U.S. 672, 680 (1959))).          Bare citation to this inference-stacking

principle as a type of normative call, however, rings hollow.                                It

is   true   that    in    certain     contexts,            such    as     prosecutions      for

conspiracy crimes and criminal fraud schemes, heightened caution

sometimes may be warranted to ensure that the particular conviction

does not depend upon too attenuated a link between the evidentiary

presentation,       the     necessary      predicate              facts     urged     by    the

prosecutor, and the ultimate facts and legal elements of the

charged offense.          See Ingram, 360 U.S. at 680 ("'[C]harges of

conspiracy    are    not    to   be   made       out       by   piling      inference      upon

inference,    thus       fashioning    .   .     .     a    dragnet       to   draw   in    all

substantive crimes.'" (citation omitted)).3                        Still, our focus when

considering    a    sufficiency       challenge            always       remains     fixed    on

discerning whether the jury's guilty verdict finds support in a


      3
        See, e.g., Burgos, 703 F.3d at 11-17 (conspiracy conviction
overturned); O'Laughlin v. O'Brien, 568 F.3d 287, 301-02 (1st Cir.
2009) (listing example cases); Valerio, 48 F.3d at 64-65 (reversing
convictions for possession with intent to distribute and
conspiracy).

                                           -8-
plausible       rendition    of    the    record,      which    properly     includes

reasonable, common sense inferences drawn from the evidence.                        See

Jackson, 443 U.S. at 318-19; United States v. DeCologero, 530 F.3d
36, 65 (1st Cir. 2008); United States v. Portalla, 496 F.3d 23, 27

(1st Cir. 2007).

                                          III

               We   first   address      Ridolfi's     challenge    to     the   jury's

finding    that      he   knowingly      possessed     the     shotguns.         Knowing

possession may be proven through either actual or constructive

possession, and the government rests on the latter in this case.

See United States v. Guzmán-Montañez, 756 F.3d 1, 8 (1st Cir.

2014).

               Constructive possession of a firearm may be established

when a person "knowingly has the power and intention at a given

time of exercising dominion and control over [it] either directly

or through others."          United States v. McLean, 409 F.3d 492, 501

(1st Cir. 2005) (internal quotation marks omitted).                      Constructive

possession may be sole or joint and does not require actual

ownership of the firearm.          Id.     However, a person must have actual

knowledge of the weapon in order to have constructive possession of

it.   Id. at 502-03.

               Establishing a person's culpable knowledge, like specific

intent, often depends on circumstantial evidence alone. See United

States    v.    O'Brien,    14 F.3d 703,   706    (1st    Cir.   1994).       For


                                          -9-
constructive possession of a firearm in particular, the requisite

knowledge and intention can be inferred from circumstances "such as

a defendant's control over the area where the contraband is found

(e.g., defendant's home or automobile)."     McLean, 409 F.3d at 501;

see United States v. Booth, 111 F.3d 1, 2 (1st Cir. 1997) (stating

that "knowledge can be inferred in some circumstances from control

of the area"). Knowledge must be fairly inferrable from the

circumstances, however, and mere presence with or proximity to

weapons, or association with another who possesses a weapon, is not

enough.   United States v. Rodríguez-Lozada, 558 F.3d 29, 40 (1st

Cir. 2009); McLean, 409 F.3d at 501.        The record must contain

evidence of "some action, some word, or some conduct that links the

individual to the [firearm] and indicates that he had some stake in

it, some power over it."       McLean, 409 F.3d at 501 (internal

quotation marks omitted).

          Here,   Ridolfi   claims   that   there   is   no   "specific,

particularized and individual" evidence linking him to the shotguns

to establish that he knew of the weapons' existence and that he had

the power and intention to exercise dominion and control over them.

He emphasizes, for instance, that the record lacks any evidence

showing his "special proximity to the firearms, access to the

firearms, movement toward the firearms, prior handling of the

firearms, or statements about the firearms" to support a finding of

constructive possession.


                                -10-
           Ridofli's position is spurious given his involvement with

the stolen goods immediately following the early November burglary,

the inculpatory events at the time of Ridolfi's arrest, his

dominion over the car where the items were stored, and his false

statement to the police during the ensuing investigation.

           First, less than a day after the early November burglary

in which the shotguns were stolen, Ridolfi, accompanied by his

cousin Lemay, took the lead in selling several items of women's

jewelry pilfered during that theft.    Indicative of an inculpatory

state of mind for (at a minimum) having handled stolen goods,

Ridolfi gave inconsistent answers about the source of the jewelry

that he had sold for over $1,000 cash.      Then, just a few days

later, Lemay showcased one of the stolen shotguns at a party that

Ridolfi also attended.    While there is no direct evidence that

Ridolfi actually saw this bravado, a rational jury could fairly

infer (again, at a minimum) that Lemay had displayed that prize

from the early November burglary to the very person whom Lemay had

accompanied when selling other treasure from that same crime --

Ridolfi.   See United States v. Marek, 548 F.3d 147, 153-54 (1st

Cir. 2008) (defendant's role in the criminal enterprise and close

association with another participant allowed a reasonable inference

of shared knowledge); United States v. Ortiz, 966 F.2d 707, 713-14

(1st Cir. 1992) ("the existence of a close relationship between a

defendant and others involved in criminal activity can, as part of


                                -11-
a larger package of proof, assist in supporting an inference of

involvement in illicit activity").

           Next, during the early morning hours of November 28th,

Ridolfi was found sitting in the driver's seat of his cousin's car,

the trunk of which was packed full with stolen property from three

November 2011 burglaries, including the shotguns from the early

November theft.      From a rational jury's perspective, the cousins

were   essentially    caught   red-handed   having   just   burgled   the

Cumberland home across the street from where Ridolfi parked the

Ford Focus:   the loot in the trunk included property stolen from

that home, and the homeowner established that the crime had

occurred within the relevant time frame. The jury could have drawn

yet another reasonable inference, as well:           given their close

proximity to the home whose owner had reported a suspicious man in

the neighborhood, and their clothing matching that described by the

caller, the cousins were about to embark on another burglary.

Moreover, a nervous Ridolfi gave an implausible account to the

police about his recent whereabouts.        This response evinced his

inculpatory mindset regarding his larcenous conduct that night and

the stored spoils in the trunk.     See United States v. Lochan, 674
F.2d 960, 966-67 (1st Cir. 1982) (defendant's significant dominion

and control over the vehicle that he did not own, and surrounding

suspicious circumstances, was material evidence of his knowing

possession of the hidden contraband).


                                  -12-
              Ridolfi's significant control and dominion over his

cousin's vehicle, which included the stored items in the trunk, is

pertinent to his possession of the shotguns.              By his own account

(as testified to by the police witnesses), Ridolfi had called his

cousin Lemay for a ride that night and took control of the car for

the lengthy return drive to Cumberland.          And, as we know, Sergeant

Cook found Ridolfi in the driver's seat when he approached the Ford

Focus.      See Lochan, 674 F.2d at 966 (the defendant's control over

a vehicle that he did not own "was not fleeting," which served as

material evidence for his knowing possession of the hidden drugs);

see also United States v. Robinson, 473 F.3d 387, 399 (1st Cir.

2007) (defendant's relationship with the person who actually rented

the   car    he   had   been   driving   was   material   evidence   for   his

constructive possession of the hidden firearms).

              Finally, the jury was aware of Ridolfi's statements to

police during the subsequent investigation.               After having been

found at the wheel of Lemay's car with spoils squirreled away in

the trunk, Ridolfi opted to lie to the police about Lemay's

presence with him during the pawnshop transaction on November 9th.

The jury was entitled to infer that Ridolfi, a convicted felon, was

seeking to disassociate from Lemay, particularly with respect to

the early November burglary when the two shotguns were stolen.

              All told, the evidence was sufficient to ground a finding

that the cousins committed a string of burglaries in November 2011


                                     -13-
and that they shared the plunder.       This plausible rendition of the

record easily supports the essential facts that Ridolfi both knew

of the shotguns and had a joint stake in them as part of the

burglary spoils, fully intending to share in their possession and

control.      See DeCologero, 530 F.3d at 67 (defendant's role in the

criminal enterprise evinced that he could access and make use of

the weapons cache at will, which served as material evidence to his

constructive joint possession of the firearms); McLean, 409 F.3d at

504 (noting that "the gun was among the proceeds of the drug sales,

which [defendant] was obliged to protect" as material evidence for

his construction possession).

              Ridolfi makes various attempts to distance himself from

the stolen firearms by isolating aspects of the "evidence gleaned

during his arrest."      Yet, the perceived record lapses, such as the

lack of evidence that he made a movement toward the trunk when

interacting with the police, are no impediment to a finding of

constructive possession of the firearms on this record. See United

States v. Liranzo, 385 F.3d 66, 70 (1st Cir. 2004) ("The fact that

the government did not present certain kinds of evidence does not

mean   that    there   was   insufficient   evidence   for   conviction.").

Ridolfi argued his alternative theories at trial, and the jury

remained free to discount them and find constructive possession on

the whole of this record.       See United States v. Scott, 564 F.3d 34,

40 (1st Cir. 2009).


                                    -14-
          Furthermore, this case hardly represents one of guilt-by-

association standing alone, as Ridolfi paints it.      Indeed, the

cases that he relies on are meaningfully different from the

circumstances presented here.    See, e.g., Rodríguez-Lozada, 558
F.3d 29; McLean, 409 F.3d 492; see also United States v. Chairez,

33 F.3d 823 (7th Cir. 1994); United States v. Pedro, 999 F.2d 497

(11th Cir. 1993).   The evidence of Ridolfi's dominion and control

over the area where the shotguns were found is far more pronounced,

as is the evidence of his direct involvement in the criminal

enterprise in which the shotguns were part of the bounty that he

shared with his cousin.4

          In short, the jury's finding that Ridolfi knowingly

possessed the shotguns found in the trunk is eminently supportable

on this record.

          This leaves Ridolfi's brief challenge to the jury's

finding that he knew the shotguns were stolen, an element exclusive

to his count II conviction.   For this element, the government was

required to prove that Ridolfi knew or had reasonable cause to



     4
        By contrast, the defendant in Rodríguez-Lozada, for
instance, was a temporary visitor of the apartment (albeit a member
of a drug trafficking conspiracy), only a single personal belonging
of his was present in the room where guns were hidden, and the
room's sole occupant was the individual whom the police had just
seen in actual possession of a firearm. 558 F.3d at 40-41. And,
in Pedro, the defendant's cohort in an alleged burglary that had
just occurred was carrying a gun in a suitcase, and the evidence
was wholly lacking on whether the defendant was ever aware that a
gun was part of the loot taken. 999 F.2d at 501-02.

                                -15-
believe that the firearms were stolen.           18 U.S.C. § 922(j).      The

government contends that Ridolfi did not challenge the evidentiary

sufficiency of this element before the district court, and Ridolfi

does not address the purported trial record lapse in his reply

brief.    We need not sort out the appellate review standard, see

United States v. Marston, 694 F.3d 131, 134-45 (1st Cir. 2012),

because   the   rational   inferences      outlined    in   our   constructive

possession discussion also permitted a rational jury to find that

Ridolfi knew or had reasonable cause to believe that the shotguns

were stolen.

           In particular, the evidence surrounding the pawnshop

transaction     and   Lemay's   bravado    at   the   party   provides   solid

grounding for the jury to have found that Ridolfi knew of the

shotguns and had reasonable cause to believe that they were stolen.

And that, of course, was not all.         The evidence resulting from the

events of November 28th and Ridolfi's later dissembling with the

police lend further evidentiary support for the finding.

                                     IV

           Because the jury's determinations firmly rest on the

evidence, we affirm Ridolfi's firearms convictions.




                                    -16-